DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, independent Claim 1 recites:
A method for identifying underperforming agents in a multi-agent cooperative system comprising: 
in a performance analyzer processor, receiving information relating to the performance of each agent of a plurality of agents in the multi-agent cooperative system; 
determining a threshold value of an extracted resource value of each agent representative of full performance of the corresponding agent; 
calculating an estimated extracted resource value of each agent based on the received information; 
comparing the estimated extracted resource value of each agent to the threshold value; calculating a performance index based on the comparison; and 
identifying an agent as an under-performing agent based on the calculated performance index for the agent.

And Independent Claim 11 recites:
A system for identifying under-performing agents in a plurality of agents in a multi-agent cooperative system comprising: 
a performance analyzing processor in communication with the multi-agent cooperative system; 
a communications port in the performance analyzing processor for receiving state information for each agent in the plurality of agents and control information for each agent in the plurality of agents; 
a classifier for identifying a subset of agents in the plurality of agents that are performance comparable; and 
an optimizer configured to identify an under-performing agent of performance comparable agents and generate updated control information for the identified under- performing agent.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea 
For example, the Claim 1 steps of “receiving information relating to the performance of each agent of a plurality of agents in the multi-agent cooperative system; 
determining a threshold value of an extracted resource value of each agent representative of full performance of the corresponding agent; 
calculating an estimated extracted resource value of each agent based on the received information; 
comparing the estimated extracted resource value of each agent to the threshold value; calculating a performance index based on the comparison; and 
identifying an agent as an under-performing agent based on the calculated performance index for the agent”; and 
the Claim 11 steps of receiving state information for each agent in the plurality of agents and control information for each agent in the plurality of agents; 
identifying a subset of agents in the plurality of agents that are performance comparable; and 
identifying an under-performing agent of performance comparable agents and generating updated control information for the identified under- performing agent, are treated by the Examiner as belonging to mental process grouping. All of the previous steps can be practically performed in the human mind (or with pen and paper) based on observation and comparative analysis of a table of expected values with recorded values.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
Claim 1: a performance analyzer processor.
Claim 11: a performance analyzing processor in communication with the multi-agent cooperative system, a communications port in the performance analyzing processor, a classifier, and an optimizer
The additional elements of “performance analyzer processor”, ”communications port in the performance analyzing processor”, “classifier”, and “optimizer” are generally recited processors or components thereof (see, e.g., specification, paragraphs 7, 52), not qualified as particular machines. Merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not sufficient to integrate a judicial exception into a practical application (see MPEP 2106.04(d).I).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, for the same reasons discussed above in connection with Step 2A, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
Claims 1 and 11, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 8-10, and 13-20 provide additional features/steps which are part of an expanded algorithm, without integration into a practical application and without additional elements that are sufficient to amount to significantly more than the judicial 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. ("Comparison and verification of the deviation between guaranteed and measured wind turbine power performance in complex terrain", Energy, Volume 85, 2015, Pages 23-29, ISSN 0360-5442), hereinafter “Oh”.

Regarding Claim 1, Oh teaches a method for identifying underperforming agents in a multi-agent cooperative system comprising: 
in a performance analyzer processor, receiving information relating to the performance of each agent of a plurality of agents in the multi-agent cooperative system (Oh, p. 28, Table 6 Wind ; 
determining a threshold value of an extracted resource value of each agent representative of full performance of the corresponding agent (Oh, p. 28, Table 6 Guaranteed AEP (MWh)); 
calculating an estimated extracted resource value of each agent based on the received information ((Oh, p. 28, Table 6 Measured AEP (MWh) of wind turbines #1 - #5); also see p. 27, col. 1, paragraph 4, In Fig. 4 database A is the data set of the measured wind turbine operating data that were processed according to IEC61400-12-1.); 
comparing the estimated extracted resource value of each agent to the threshold value (Oh, p. 28, Table 6 RE (%) = (GAEP - MAEP)/GAEP, which necessarily requires a comparison of guaranteed AEP and the measured AEP); 
calculating a performance index based on the comparison (Oh, p. 28, Table 6 RE(%), also see Fig. 7 which compares the relative error of each wind turbine); and 
identifying an agent as an under-performing agent based on the calculated performance index for the agent (Oh, p. 28, see Table 6 and note that wind turbines #2 and #3 have comparatively high RE (%) indicating underperformance; also see Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the other turbines, with turbine #3 being the worst performing of the set).

Regarding Claim 2, Oh further teaches wherein the agents comprise wind turbines and the multi- agent cooperative system is a wind farm (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, .

Regarding Claim 3, Oh further teaches receiving state information for each wind turbine in the wind farm (Oh, p. 26, col. 2, Section 3.1; specifically note that generation output is used in performance verification, and indicates whether the observed turbine is generating power or not); and 
receiving control information for each wind turbine in the wind farm, wherein the state information and the control information is used to calculate the performance index (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that “A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.”; also see p.27, Table 4 Electric Power).

Regarding Claim 4, Summers further teaches receiving weather information for calculating the performance index (Oh, p. 27, Table 4, Wind Direction, and Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 5, Oh further teaches wherein the weather information excludes wind speed information (Oh, p. 27, Table 4, Wind Direction, Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 8, Oh further teaches determining the threshold value of the extracted resource value for a subset of the plurality of agents, wherein each agent in the subset is performance comparable with each other agent in the subset (Oh, Fig. 7, note that each individual wind turbine is a subset of the “farm” of five turbines and there is a threshold for each subset of 1 (Guaranteed AEP); see Oh as applied to claim 1, Oh determines the threshold value of the extracted resource value for each of turbines 1-5, which necessarily means that Oh determines  the threshold value of the extracted resource value for a subset (e.g., turbines 1, 2) of turbines 1-5; also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other).

Regarding Claim 9, Oh further teaches wherein each agent in the subset of performance comparable agents has a same configuration as each other agent in the subset of performance comparable agents (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation. see Oh as applied to claim 1, all of the agents in Oh’s arrangement are wind turbines and therefore necessarily have a same configuration, e.g., a rotor coupled to a generator; each agent in the subset of performance comparable agents will therefore necessarily have a same configuration as each other agent in the subset of performance comparable agents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (as stated above), in view of Lam (“Development of wind resource assessment methods and application to the Waterloo region”, 2013)

Regarding Claim 10, Oh is not relied upon to explicitly teach calculating the performance index comprising integrating the estimated extracted resource value of each agent over a selected time interval. 
.

Claims 6, 7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (as stated above) in view of Khatab (“Performance Analysis of Operating Wind Farms”).

Regarding Claim 6, Oh is not relied upon to teach performing an optimization on an identified under-performing agent to calculate updated control information; and 
updating the identified under-performing agent with the updated control information.
Khatab teaches performing an optimization on an identified under-performing agent to calculate updated control information (Khatab, p. 29, paragraph 3, Several studies have pointed out the control parameters of the wind turbines as underperformance causes. Another control system that is perceived as cause of underperformance is pitch mechanism; also see p. 32 Fig. 15 Prognosis); and 
updating the identified under-performing agent with the updated control information (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split also see p. 32 Fig. 15 Prognosis and recommendation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Oh in view of Khatab to implement appropriate measures to improve poor turbine performance once underperformance is detected (Khatab, p. 31, section 2.5).

Regarding Claim 7, the combination of Oh in view of Khatab (as stated above) is not relied upon to further teach receiving updated state information from the updated agent; and 
calculating an updated performance index for corresponding agent
Khatab teaches receiving updated state information from the updated agent; and 
calculating an updated performance index for corresponding agent (Khatab, p. 33, They were able to optimize the power output by correcting the yaw system misalignment. For a given turbine in one of the wind farms a yaw error of -2.4º was detected with a confidence of 95%. The yaw misalignment correction would result in 0.3% gain in the AEP, see Table (6).). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Oh in view of Khatab (as stated above), further in view of Khatab to receive updated information based on the updated agent and calculating an updated performance index in order to confirm whether the optimization resulted in improved performance of the wind turbine.)

Regarding Claim 11, Oh teaches a system for identifying under-performing agents in a plurality of agents in a multi-agent cooperative system comprising: 
a performance analyzing processor in communication with the multi-agent cooperative system (Oh, p. 26, section 3.1, note the use of SCADA (Supervisory Control And Data Acquisition) in ; 
a communications port in the performance analyzing processor for receiving state information for each agent in the plurality of agents and control information for each agent in the plurality of agents (Oh, p. 28, Table 6 Wind turbines #1 - #5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that “A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.”; the SCADA must necessarily have a communications port in order to send/receive data); 
identifying a subset of agents in the plurality of agents that are performance comparable (Oh, Fig. 7, note that the turbines are being compared based on their RE%; also see Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation. also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other); and 
identify an under-performing agent of performance comparable agents (Oh, p. 28, Fig. 7; note that by using RE% wind turbines #2 and #3 are identified as underperforming compared to the other turbines, with turbine #3 being the worst performing of the set; also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other) 
a classifier, and an optimizer, however, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the functions of identifying a subset of agents in the plurality of agents and identifying under-performing agents can be computer implemented (Note that Oh, Fig. 7 is computer generated).
Oh (as stated above) is also not relied upon to teach generating updated control information for the identified under- performing agent 
Khatab teaches generating updated control information for the identified under- performing agent (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Oh in view of Khatab to implement appropriate measures to improve poor turbine performance once underperformance is detected (Khatab, p. 31, section 2.5).

Regarding Claim 12, the combination of Oh in view of Khatab (as stated above) further teaches an interface between the optimizer and the identified under-performing agent configured to transfer the updated control information from the optimizer to the identified under-performing agent (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation; note an interface is necessary in order to implement the recommendation).

Regarding Claim 13, the combination of Oh in view of Khatab (as stated above) further teaches wherein each agent in the plurality of agents is a wind turbine and the multi-agent cooperative system is a wind farm (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation.).

Regarding Claim 14, the combination of Oh in view of Khatab (as stated above) further teaches wherein the state information is state information representative of a state of each wind turbine in the wind farm (Oh, p. 28, Table 6 Wind turbines #1 - #5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that “A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.”).

Regarding Claim 15, the combination of Oh in view of Khatab (as stated above) further teaches wherein the control information is representative of control aspects of each wind turbine in the wind farm (Oh, p. 28, Table 6 Wind turbines #1 - #5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124, page I, paragraph 1, and note that “A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.”).

Regarding Claim 16, the combination of Oh in view of Khatab (as stated above) further teaches wherein the performance analyzing processor is configured to receive information relating to weather information relative to the wind farm (Oh, p. 27, Table 4, Wind Speed, Wind Direction, and Temperature; also see p. 27, col. 1, paragraph 1,air density).

Regarding Claim 17, the combination of Oh in view of Khatab (as stated above) further teaches wherein the weather information excludes information relating to wind speed (Oh, p. 27, Table 4, Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 18, the combination of Oh in view of Khatab (as stated above) further teaches wherein the subset of agent that are performance comparable have identical design characteristics (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation. see Oh as applied to claim 1, all of the agents in Oh’s arrangement are wind turbines and therefore necessarily have a same configuration, e.g., a rotor coupled to a generator; each agent in the subset of performance comparable agents will therefore necessarily have a same configuration as each other agent in the subset of performance comparable agents).

Regarding Claim 19, the combination of Oh in view of Khatab (as stated above) further teaches wherein the performance analyzing processor is further configured to calculate a performance index for each agent in a group of performance comparable agents (Oh, p. 28, Table 6 RE(%), also see Fig. 7 which compares the relative error (RE%) of each wind turbine; also see Oh as applied to claim 1, Oh determines the threshold value of the extracted resource value for each of turbines 1-5, which necessarily means that Oh determines  the threshold value of the extracted resource value for a subset (e.g., turbines 1, 2) of turbines 1-5; also see Oh, page 27, Fig. 5 which compares power performance of  and identify the under-performing agent based on the performance index (Oh, p. 28, Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the RE% of the other turbines, with turbine #3 being the worst performing of the set).

Regarding Claim 20, the combination of Oh in view of Khatab (as stated above) is not relied upon to explicitly teach wherein the performance index is calculated as an integration of an estimated extracted resource of each agent over a selected time period. 
However, Oh teaches the AEP calculated from the guaranteed power performance curve (Oh, p. 24, col. 1, paragraph 2). AEP is equal to the total MWh produced over a year, which is equivalent to the integrating produced power over a year. The Examiner takes official notice that annual energy production is equivalent to integrating power data points over a year (see Lam (“Development of wind resource assessment methods and application to the Waterloo region”, Uppsala University Department of Earth Sciences, Campus Gotland, 2013), Page 49, section 4.10, The time series method involves using every wind speed data point, and integrating power over time.). Therefore, one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize measured AEP of Oh is equivalent to integrating the extracted resource value of the disclosed invention, over the course of a year, and modify Oh in view of Khatab (as stated above) to explicitly teach the integration of the measured/estimated output values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (CN 108022058 A).
Hu (CN 107885959 A) discloses a Confidence-based Wind Power Modeling and Performance Evaluation Method of the Equivalent Power Curve with.
Xu et al. (CN 103762620 A) discloses Adjusted Based On Predicted Performance And Safety Constraints Of New Energy Grid-connected Power Control Method.
Wang et al. (“Modelling Analysis of Methods for Wind Turbine Annual Energy Production”, 4th International Conference on Sustainable Energy and Environmental Engineering (ICSEEE 2015), Jan. 2016) discloses Modelling Analysis of Methods for Wind Turbine Annual Energy Production.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        09/03/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863